IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00084-CV

NATHAN D. ALBERT AND CHISHOLM
TRAIL REDI-MIX, LLC,
                                                            Appellants
v.

FORT WORTH & WESTERN RAILROAD
COMPANY, DAVOIL, INC AND
WILLIAM S. DAVIS,
                                                            Appellees



                           From the 18th District Court
                              Johnson County, Texas
                          Trial Court No. Dc-C201700680


                                       ORDER


      Appellants’ Unopposed Motion for Extension of Time to File Notice of Appeal,

filed March 5, 2019, is granted. Appellants’ notice of appeal is timely filed on or before

March 6, 2019.



                                         PER CURIAM
Before Chief Justice Gray, and
        Justice Davis
(Justice Neill did not participate in deciding the referenced motion)
Motion granted
Order issued and filed March 20, 2019




Albert v. Fort Worth & Western Railroad Company                         Page 2